THE COURT.
The respondent has moved to dismiss this appeal on the ground that no transcript or bill of exceptions has been prepared or filed.
It appears from a clerk’s certificate that notice of appeal was filed on April 25, 1941; that no request to the clerk to prepare a transcript was filed; that no proceedings for a bill of exceptions was ever instituted; that the time therefor has expired; and that no additional time has been allowed by any judge of the superior court.
The motion is granted and the appeal is dismissed.